The defendant was an inspector of election in the city of New York at the election held in the fall of 1881, and he was subsequently indicted and convicted in the General Sessions of the same city for declining to receive the vote of an elector at that election, under section 67 of chapter 675 of the Laws of 1872, which provides that "every inspector of election who shall willfully exclude any vote duly tendered knowing that the person offering the same is lawfully entitled to vote at such election," shall, upon conviction thereof, be adjudged guilty of a felony and be punished by imprisonment in a State prison for not more than two years. He appealed from the judgment against him to the General Term of the Supreme Court, and there the judgment was reversed and a new trial was ordered. The General Term order does not state upon what ground or for what reason the judgment was reversed, *Page 563 
and we have now to determine whether there is any thing before us for review upon this appeal.
This court is strictly an appellate court, and its general jurisdiction is confined to the correction of errors of law presented in the records brought before it. Unless it is otherwise specially provided, it will never review mere questions of fact depending upon conflicting evidence, or the exercise of a discretion confided to the inferior courts.
Section 527 of the Code of Criminal Procedure provides that "the appellate court may order a new trial if it be satisfied that the verdict against the prisoner was against the weight of evidence or against law, or that justice requires a new trial, whether any exceptions shall have been taken or not in the court below." We have just decided that this section is confined in its operation to the Supreme Court, and that it has no application to this court. (People v. Hovey.*) The section clothes the Supreme Court with power, in the exercise of its discretion, to order a new trial when it shall be satisfied that the verdict is against the weight of evidence, or that justice requires a new trial; and when, in the exercise of its discretion, it shall, under the section, refuse or grant a new trial, its determination is not reviewable here.
Under section 519, the people may appeal to this court from a judgment of the General Term reversing a judgment of conviction; but such an appeal brings before us for review only questions of law. How are we to ascertain, when the people have appealed, that the reversal was upon questions of law only? Simply by looking at the record. The opinion of the General Term forms no part of that, and we cannot look at it for the grounds of the reversal. We must look for them in the order of the General Term, and that must show that the Supreme Court has exercised its discretion, and that the new trial was ordered for errors of law only. In a case like this, the appeal comes before us substantially in the same way that an appeal comes here from an order of the General Term of the Supreme Court granting a new trial in a civil action, after the verdict of *Page 564 
a jury, in a case where that court had the power to grant a new trial in the exercise of its discretion, on the ground that the verdict was against the weight of evidence. In such cases, we have uniformly held that there was nothing for this court to review, unless it appeared that the Supreme Court had exercised its discretion and had refused a new trial on the ground that the verdict was against the weight of evidence and had granted it solely for error of law. (Wright v. Hunter, 46 N.Y. 409;Harris v. Burdett, 73 id. 136; Snebley v. Conner,
78 id. 218.)
We cannot say, therefore, that the court below committed any error of law, as the new trial may have been ordered, in the exercise of its discretion, under section 527, and its order must, therefore, be affirmed.
All concur.
Judgment affirmed.
* Ante, p. 554.